Opinion filed July 28, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00086-CV
                                  __________

               IN THE INTEREST OF E.B.N.R., A CHILD

                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM58,482


                       MEMORANDUM OPINION
       This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the unknown and alleged fathers of E.B.N.R. The mother
filed a notice of appeal. We dismiss the appeal.
       The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
In light of a recent holding by the Texas Supreme Court, however, an Anders motion
to withdraw “may be premature” if filed in the court of appeals under the
circumstances presented in this case. See In re P.M., No. 15-0171, 2016 WL
1274748, at *3 (Tex. Apr. 1, 2016). The court in P.M. stated that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” Id.
      Appellant’s counsel provided Appellant with a copy of the brief, the motion
to withdraw, the complete reporter’s record, and a motion for pro se access to the
appellate record. Counsel also informed Appellant of her right to review the record
and file a pro se response to counsel’s brief. In compliance with Kelly v. State, 436
S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant with a
form motion to file in this court to obtain access to the reporter’s record and the
clerk’s record. We conclude that Appellant’s counsel has satisfied his duties under
Anders, Schulman, and Kelly. We note that Appellant did not file in this court the
pro se motion for access to the appellate record. Nor did she file a pro se response
to counsel’s Anders brief.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light of P.M.,
we deny the motion to withdraw that was filed by Appellant’s court-appointed
counsel. See P.M., 2016 WL 1274748, at *3.
      Counsel’s motion to withdraw is denied, and the appeal is dismissed.


                                                      PER CURIAM
July 28, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                            2